Citation Nr: 1822314	
Decision Date: 04/12/18    Archive Date: 04/25/18

DOCKET NO.  10-11 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for varicose veins, right leg, prior to June 19, 2015.

3.  Entitlement to a rating in excess of 40 percent for varicose veins, right leg, since June 19, 2015.

4.  Entitlement to a rating in excess of 10 percent for varicose veins, left leg, prior to June 19, 2015.

5.  Entitlement to a rating in excess of 40 percent for varicose veins, left leg, since June 19, 2015.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied a rating in excess of 30 percent for PTSD and denied ratings in excess of 10 percent for right and left leg varicose veins.  

In July 2013 the Veteran testified before a Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of the hearing is of record.  Unfortunately, the VLJ who conducted the July 2013 hearing is no longer employed at the Board.  In an October 2017 letter, he was informed that the VLJ who conducted his hearing was no longer employed by the Board.  He was offered the opportunity to testify at another hearing; however, declined in a November 2017 statement.  As such, the Board may proceed with the appeal.

When the case was previously before the Board in September 2013 it was remanded for additional development.  (The September 2013 remand recognized that a claim for TDIU had been raised by the record.  The claim for TDIU was remanded as well.)

Subsequently, in July 2015, 40 percent rating was granted for varicose veins of each leg, effective June 19, 2015.  As this is not highest rating for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Additionally, the July 2015 rating decision also separately granted service connection for right and left lower leg scars.  A noncompensable rating was assigned for each leg.  While the Veteran filed a notice of disagreement with the noncompensable ratings assigned for the lower leg scars in October 2017 Informal Hearing Presentation, these claims have not been certified on appeal and are not currently before the Board.  


FINDINGS OF FACT

1.  Throughout the appeal period the Veteran's PTSD symptoms have been manifested by subjective complaints of anxiety, sleep impairment, hypervigilance, and anger but with good family relationships; objective findings include being alert and oriented, exercising good judgment and insight, thoughts and speech were clear; and he was well groomed or neatly dressed.  Symptoms have been medically described as mild.

2.  For period prior to June 19, 2105, the Veteran's varicose veins of both legs were manifested by subjective complaints of aching, fatigue, swelling; objective findings included edema but no ulceration or skin breakdown, positive pedal pulses, and tenderness.  
 
3.  For the period since June 19, 2015, the Veteran's varicose veins of both legs have been manifested by subjective complaints of pain and persistent swelling; objective findings include persistent stasis pigmentation, persistent eczema, persistent edema that was incompletely relieved by elevation, and constant pain at rest but no persistent ulceration and no evidence of massive board-like edema.

4.  In December 2013, the Veteran was asked to provide information necessary to adjudicate his TDIU claim, to include submitting a completed VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability; more than a year has passed since he was sent this letter, and he has not submitted the requested evidence and information.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  The criteria for a rating in excess of 10 percent for varicose veins, right leg, were not met prior to June 19, 2015.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2017).

3.  The criteria for a rating in excess of 40 percent for varicose veins, right leg, have not been met since June 19, 2015.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2017).

4.. The criteria for a rating in excess of 10 percent for varicose veins, left leg, were not met prior to June 19, 2015.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2017).

5.  The criteria for a rating in excess of 40 percent for varicose veins, left leg, have not been met since June 19, 2015.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.104, DC 7120 (2017).

6.  By failing to submit requesting information and/or forms for critical evidence needed to properly adjudicate his claim for a TDIU, the Veteran has abandoned such claim, and his appeal in this matter must also be considered abandoned.  38 U.S.C. §§ 5107, 7105(d)(5) (2012); 38 C.F.R. § 3.158(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD

The Veteran's PTSD is currently rated at 30 percent under DC 9411 of the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as de-pressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

During the pendency of the claim, the Veteran has had symptoms most generally consistent with a 30 percent rating, as well as the impairment indicated by the criteria for a 30 percent rating.  

Specifically, a June 2008 mental status examination reflected that the Veteran was alert and oriented, mood was euthymic, affect was normal, and thought content was logical and linear.  There was no evidence of hallucinations and/or delusions. He denied substance abuse.  The examiner noted that the Veteran's judgment and insight were adequate.  

A November 2008 VA treatment record reflects that the Veteran denied suicidal/homicidal ideation.  He reported that he had a good relationship with all of his children.  He reported that he was living with his fourth spouse; he indicated that they have been separated for years.  He reported actively being involved with his children, siblings and mother-in-law.  The examiner noted that the Veteran's motivation for treatment appeared adequate.  He reported enjoying walking, golfing, and spending time with his grandchildren.  

A May 2009 VA PTSD examination report reflects that the Veteran felt his PTSD has worsened over the past several years as a result of his worsening physical condition.  Specifically, he indicated that the medical complications and pain in his legs from varicose veins have limited his activities.  He reported that things bother him a lot more now as a result.  

It was noted that the Veteran was married to his fourth wife for 26 years, despite being separated for some of the time.  He indicated that he has seven children and 15 grandchildren.  He reportedly enjoyed good relationships with his family and was emotionally close to his wife and children.  He indicated that he had contact with some part of his family on a daily basis.  He reflected that he had a few close friends and many more acquaintances.  He reported that he has attended a prayer group meeting for the past year and it has helped.  He indicated that he loved people and loved helping people.  He reported mild interpersonal difficulties when others got in his face or make stupid comments.  

The Veteran indicated that he served in the police force after service for 11 years without difficulty.  He indicated that he resigned from this position after false allegations were made against him.  He reported feeling proud of his work and denied any disciplinary problems while working.  He indicated that he was able to complete activities of daily living.  He denied difficulties with household chores.  He reported that he has not consumed alcohol or other substances in five or six years.  

On examination, the Veteran was appropriately dressed.  He was clean and appropriately groomed.  Thought processes were clear and goal directed.  No psychotic symptoms were reported or observed.  Speech was normal and he was fully oriented.  He made good eye contact with the examiner.  Memory and concentration were normal and verbal abstract reasoning was concrete.  His mood was euthymic and his affect was congruent with his mood.  Verbal abstract reasoning skills were concrete.  He denied suicidal and homicidal ideation.  Insight and judgment were noted to be good.  He reported that his PTSD had a mild effect on his social functioning, as he reported enjoying good relationships with his family and friends.  He indicated that it had a moderate impact on his occupational functioning in that he had not had steady employment since the 1980s.  

A June 2015 VA examination report reflects that a mental condition had been formally diagnosed, but symptoms were not severe enough either to interfere with occupational or social functioning or to require continuous medication.  The examiner noted that the Veteran was separated from his wife and lived with his brother.  They have been married since 1982 and had one child from this marriage with six other sons from prior relationships.  He was close with all his sons who lived nearby.  

The Veteran indicated that he has good days and bad days.  He was not currently in mental health counseling.  He denied current alcohol and tobacco use.  It was noted that symptoms associated with his PTSD included anxiety, hypervigilance, and chronic sleep impairment.  On mental status examination, he was appropriately dressed and maintained good eye contact throughout the interview.  There were no obvious difficulties with speech, concentration or orientation.  He denied suicidal and homicidal ideation.  The examiner opined that based upon examination the Veteran's PTSD causes mild symptoms and minimal impairment.  

After a review of the record, the Veteran's PTSD most nearly approximates a 30 percent rating throughout the appeal period, and a higher rating is not warranted.  In this regard, the medical evidence reflects that he complained of, and/or manifested symptoms such as anxiety and sleep impairment.  He has also reported hypervigilance and anger.  Nonetheless, despite the PTSD symptoms noted above, the medical evidence also reflects that he was generally functioning satisfactorily throughout the evaluation period.  For example, all of the medical evidence reflects that he was alert and oriented, he exercised good judgment and insight, thoughts and speech were clear, and that he was well groomed or neatly dressed.  

Moreover, no clinician has described the Veteran's occupational and social impairment as more severe than an occupational and social impairment occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  During all examinations, he reported good family relationships.  While he has been married several times and reportedly separated several times from his current wife, they have been married over 20 years.  He also stated that he had a good relationship with most of his children.  

With respect to social relationships, the Veteran stated that he has friends.  Additionally, despite some evidence of detachment from others (at the June 2015 VA examination) as well as several failed marriages, VA examiners indicated that he had only mild impairment and the Veteran self-described mild social impairment.  Further, at the June 2015 VA examination, it was noted that he worked four hours a week at an organization that helped train senior citizens, without any difficulty.  

Finally, the medical evidence shows that the Veteran consistently denied having any suicidal or homicidal ideation, hallucinations or delusions, or committing any acts of violence towards property or persons during the evaluation period.  Further, he does not have panic attacks weekly or more often, does not have impaired judgment, impaired abstract thinking or circumstantial, circumlocutory or stereotyped speech.  In sum, the medical evidence shows that any impairment due to PTSD is compensated for by the current 30 percent rating.

At no time during the evaluation period has the PTSD disability picture reflected occupational and social impairment with reduced reliability and productivity, deficiencies in most areas, or total social and occupational impairment, due to any of his PTSD symptoms.  Therefore, PTSD most nearly approximates a 30 percent rating.  As such, a higher rating is not warranted, and the appeal is denied.

Varicose Veins of the Legs

As indicated above, varicose veins of the right and left leg were assigned a 10 percent rating prior to June 19, 2015, and a 40 percent rating since.  For the following reasons, ratings in excess of 10 percent are not warranted prior to June 19, 2015, and ratings in excess of 40 percent are not warranted since.

The Veteran's varicose veins are currently rated under DC 7120 for varicose veins, which provides a 20 percent rating for persistent edema which is not completely relieved by elevation of the extremity, whether or not there is beginning stasis pigmentation or eczema.  A 40 percent rating is assigned when varicose veins cause persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent evaluation is assigned when there is evidence of persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  

In a May 2009 VA examination, the Veteran reported that his varicose veins ached and caused fatigue in his legs.  His legs swelled if he was on them for a long period of time.  He generally walked one to two miles on a daily basis, and at the end of the walks his legs were swollen.  The swelling was relieved by sitting and elevating his legs.  He did not wear pressure hose.  Physical examination showed no edema, ulceration or skin breakdown.  Pedal pulses were intact.  The Veteran denied any significant tenderness of the veins on compression of his legs.  Homans testing was negative bilaterally.  There was no inflammation in either leg.  The diagnosis was moderately severe varicose veins of the lower extremities.  
 
A September 2011 VA treatment record reflected that the Veteran did a lot of walking.  On examination, there was some tenderness of the right leg behind the engorged superficial varicose vein on the popliteal region.  

A June 2015 VA examination report reflected that he had constant pain and persistent bilateral swelling in his legs due to the varicose veins.  The examiner noted that the swelling from varicose veins was improved with elevation but not completely relieved.  There were no ulcers or skin breakdown.  Fatigue with activity was reported.  

On examination, there was aching and fatigue noted on prolonged standing.  Additionally, there was persistent stasis pigmentation, persistent eczema, persistent edema that was incompletely relieved by elevation and constant pain at rest.  There was no peripheral vascular disease, aneurysm of any large or small artery, arteriosclerosis obliterans of thrombo-angiitis obliterans, Raynaud's syndrome, arteriovenous fistula, angioneurotic edema, erythromelalgia, or soft tissue sarcoma of vascular origin.  The examiner reported that there was minimal tenderness to varicosity palpation.  Stasis discoloration was present bilaterally in tibia fibula regions.  Dry scaling was present.  

Based on the evidence above, a rating in excess of 10 percent prior to June 19, 2015, is not warranted.  For a higher rating to be assigned, there must, at a minimum, be persistent edema which is not completely relieved by elevation of the extremity.  The medical evidence for this time reflects that edema was relieved by elevation of the extremities.  As such, a rating in excess of 10 percent is not warranted for varicose veins of the right or left leg for the time period prior to June 19, 2015.

Since June 19, 2015, ratings in excess of 40 percent are not warranted for either leg because during this time period the Veteran did not have persistent ulceration.  Specifically, he has never reported any ulceration and the June 2015 VA examiner found no ulceration.  Further, no evidence of massive board-like edema with constant pain at rest attributed to the effects of varicose veins is of record.

A review of the Veteran's VA outpatient treatment records was also undertaken.  However, there were no findings in such records that indicated that the disabilities were worse during the time period prior to June 19, 2015 than reported at the May 2009 VA examination, and there are no findings in such records that indicated that the conditions were worse during the time period beginning June 19, 2015, than reported at the June 2015 VA examination. 

The Board has also considered the Veteran's lay statements that his disabilities are worse.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, Layno v. Brown, 6 Vet. App. 465, 470 (1994), he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD and varicose veins has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which these disabilities are evaluated.  

Moreover, as the examiners have the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disabilities and had sufficient facts and data on which to base the conclusions, the Board affords the medical opinions great probative value.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  In sum, after a careful review of the evidence of record, the Board finds that the benefit of the doubt rule is not applicable and the appeals are denied.

TDIU

A total disability rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R.  §§ 4.16, 4.19.  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Here, the Veteran meets the schedular criteria for a TDIU as of June 19, 2015.  38 C.F.R. § 4.16(a).  In the September 2013 remand, the Board found that the issue of a TDIU was raised by the record in his statements at the July 2013 Board hearing and remanded the claim for further development.  In December 2013, VA furnished him with a notice letter requesting that he complete, sign, and return the VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  He was also asked to complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider so that VA could obtain treatment information and to ask his last employer to complete and return the enclosed VA Form 21-4192, Request for Employment Information.  He was also strongly encouraged to send the information or evidence as soon as he could. 

The Board notes that a VA Form 21-8940 asks a veteran which service-connected disability or disabilities prevent him from securing or following a substantially gainful occupation, and the treatment he has received for the disability(ies).  The veteran is further asked to supply information about his employment, including dates when his disability(ies) affected full-time employment, the date the veteran last worked full-time, and the date the veteran became too disabled to work.  The VA Form 21-8940 also requests information regarding the veteran's employment, educational, and training history, to include all employers for the last five years, the hours worked per week, the time lost from illness, the circumstances under which the veteran left his last job, and whether the veteran has attempted to obtain employment since he became too disabled to work. 

To date, the Veteran has not replied to the December 2013 letter with a completed VA Form 21-8940 and/or a statement with comparable information. 

VA's duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  A veteran must cooperate when he is asked for information that is essential in obtaining the evidence to substantiate his claim. See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Additionally, when evidence requested in connection with an original claim or a claim for increase is not furnished within a year of the request, the claim will be considered abandoned.  38 C.F.R. § 3.158(a).

The critical facts at this stage are clear.  The Veteran has not provided the information or VA form necessary for VA to adjudicate his claim of entitlement to a TDIU rating, and particularly since the December 2013 letter.  Although the Board can piece together some of his employment information from various records found in the claims file, he has never provided VA with specific information regarding his employment, education, training, the date he stopped working, the reason he stopped working, etc. . . that is only found on a completed VA Form 21-8940.

The Board is presented with a less-than-complete evidentiary picture, made so by the Veteran's failure to cooperate.  In such circumstances, proper adjudication on the merits is not possible.  The governing regulation in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned).  

Notably, the Court has held that even if an appellate is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, 25 Vet. App. 220, 229-30 (2012). Hence, the Board has no recourse but to conclude that because of his failure to cooperate, he has abandoned his claim for a TDIU. As such, the appeal is denied. 

Finally, regarding all claims, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A rating in excess of 30 percent for PTSD is denied.

A rating in excess of 10 percent for varicose veins, right leg, prior to June 19, 2015, is denied.

A rating in excess of 40 percent for varicose veins, right leg, since June 19, 2015, is denied.

A rating in excess of 10 percent for varicose veins, left leg, prior to June 19, 2015, is denied.

A rating in excess of 40 percent for varicose veins, left leg, since June 19, 2015, is denied.

A TDIU is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


